Case: 16-16699   Date Filed: 06/22/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 16-16699
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:14-cr-00259-TCB-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


ADRIAN TRONE,
a.k.a. Dre,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (June 22, 2017)



Before HULL, MARCUS and EDMONDSON, Circuit Judges.
              Case: 16-16699     Date Filed: 06/22/2017    Page: 2 of 4


PER CURIAM:



      Adrian Trone appeals his 18-month sentence, imposed upon revocation of

supervised release: 18 U.S.C. § 3583(e). Trone argues that the district court

imposed a substantively unreasonable sentence.

      We review a district court’s revocation of supervised release for an abuse of

discretion and review the sentence imposed upon the revocation of supervised

release for reasonableness. United States v. Velasquez Velasquez, 524 F.3d 1248,

1252 (11th Cir. 2008). The party who challenges the sentence bears the burden of

establishing that the sentence is unreasonable. United States v. Sarras, 575 F.3d
1191, 1219 (11th Cir. 2009).

      We consider substantive reasonableness by taking into account the totality of

the circumstances. Gall v. United States, 552 U.S. 38, 51 (2007). To revoke a

term of supervised release -- and require the defendant to serve time in prison -- the

district court must consider factors outlined in “section[s] 3553(a)(1), (a)(2)(B),

(a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6) and (a)(7).” 18 U.S.C. § 3583(e). These

factors include the nature and circumstances of the offense, the history and

characteristics of the defendant, the need for the sentence imposed to deter criminal

conduct, the need to protect the public from further crimes of the defendant, and

the applicable guideline range. Id. §§ 3553(a)(1), (a)(2)(B)-(D). The district court


                                          2
              Case: 16-16699      Date Filed: 06/22/2017   Page: 3 of 4


must impose a sentence that is “sufficient, but not greater than necessary, to

comply with the purposes” listed in 18 U.S.C. § 3553(a)(2). Id. § 3553(a).

      We ordinarily expect that a sentence within the guideline range is

reasonable. Sarras, 575 F.3d at 1219. A sentence may be substantively

unreasonable if a district court unjustifiably relied on one § 3553(a) factor, failed

to consider pertinent § 3553(a) factors, selected the sentence arbitrarily, or based

the sentence on impermissible factors. Id. The weight given to a specific

§ 3553(a) factor is committed to the sound discretion of the district court. United

States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). As such, the district court need

not specifically address every mitigating factor raised by the defendant for the

sentence to be substantively reasonable. United States v. Snipes, 611 F.3d 855,

873 (11th Cir. 2010).

      In this case, the district court did not impose a substantively unreasonable

sentence: (1) it did not unjustifiably rely on the need to deter criminal behavior,

when Trone violated his supervised release for a second time after receiving 10

months’ imprisonment (conduct demonstrating his likelihood of recidivism); (2) it

did not fail to consider pertinent § 3553(a) factors, when it specifically

acknowledged Trone’s time served and heard Trone’s argument on limited

punishment for marijuana offenses; and (3) it did not base the sentence on




                                           3
              Case: 16-16699    Date Filed: 06/22/2017   Page: 4 of 4


impermissible factors, when the court was permitted to rely on the need to deter

crime.

         AFFIRMED.




                                         4